Citation Nr: 0120049	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  94-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from November 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  

This matter was previously before the Board and denied in a 
decision dated August 6, 1999.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in November 2000, the 
Court vacated the August 1999 BVA decision, and remanded the 
matter to the Board for readjudication consistent with the 
parties' November 2000 Joint Motion for Remand and for Stay 
of Proceedings (Joint Motion).  


REMAND

This case originally arose out of the veteran' claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  

According to the Joint Motion, there were inadequate efforts 
to obtain records from the Naval Drug Rehabilitation Center, 
in Miramar, San Diego, California, reflecting treatment in 
1976.  The Joint Motion noted that the Board had remanded for 
such records in May 1996.  However, following that remand, 
only one attempt was made to secure those records.  
Specifically, it appears that in August 1996, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested the records.  In November 1996, the RO received a 
response from the NPRC indicating that "[a]ll available 
records were forwarded to the VARO" in Hartford, 
Connecticut.  No further requests for such records were made, 
and the records are not in the veteran's claims file.  
According to the Joint Motion, "the Board should make a 
further attempt to secure records of the veteran's treatment 
in 1976 at the Naval Drug Rehabilitation Center . . . to 
include a request which includes the veteran's full treatment 
dates and which includes a search of resources in addition to 
the NPRC, if appropriate."  Joint Motion, at 3-4.  In this 
regard the Joint Motion noted that the request included 
treatment dates of May 1 to June 30, 1976, although the 
veteran reported to the Naval Drug Rehabilitation Center on 
March 30, 1976, and was discharged on June 15, 1976.  In 
support of this proposition, the Joint Motion cited McCormick 
v. Gober, 14 Vet. App. 39, 49 (2000), which essentially held 
that one request for service medical records may not be 
enough.

Additionally, the Board notes that there was a significant 
change in the law pertaining to veteran's benefits, which 
took place during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Contained 
in this new law is a provision that "[w]henever the 
Secretary attempts to obtain records from a Federal 
department of agency ... the efforts to obtain those records 
shall continue until the records are obtained or until it is 
reasonably certain that such records do not exist of that 
further efforts to obtain those records would be futile."  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

The Board notes that the VCAA also eliminates the concept of 
a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
impact of this new law on the present case has not yet been 
examined. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should make additional efforts 
to locate the veteran's 1976 treatment 
records from the Naval Drug 
Rehabilitation Center at Miramar, San 
Diego, California.  Specifically, the RO 
should make a request for any records 
reflecting treatment of the veteran at 
the Naval Drug Rehabilitation Center 
between March 30, 1976 and June 30, 1976.  
The RO should make an additional request 
for any information regarding such 
records from the NPRC, specifically 
requesting records of psychiatric and 
substance abuse treatment.  The RO should 
also request the records directly from 
the Naval Drug Rehabilitation Center, as 
well as any other appropriate location.  
If necessary the RO should also make a 
request for such records from the VARO in 
Hartford, Connecticut.  All requests for 
such records should be documented in the 
claims file, including responses those 
requests.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to comply with an ORDER of the 
Court, and to obtain additional development.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




